Exhibit 10.43

BEFORE THE TENNESSEE REGULATORY AUTHORITY

NASHVILLE, TENNESSEE

December 15, 2008

 

IN RE:

 

APPLICATION OF KNOLOGY, INC. FOR A STATE-ISSUED CERTIFICATE OF FRANCHISE
AUTHORITY

   )


)

)

)

)

  

 

 

DOCKET NO.

08-00208

CERTIFICATE OF FRANCHISE AUTHORITY

On November 3, 2008, an application for a state-issued certificate of franchise
authority complying with the provisions set forth in Public Chapter No. 932,1
also known as the Competitive Cable and Video Services Act (the “CCVSA”), was
submitted to the Tennessee Regulatory Authority (“TRA”) by Knology, Inc. (the
“Company” or “Applicant”). Pursuant to the CCVSA, issuance of this state-issued
Certificate of Franchise Authority hereby conveys:

1. A nonexclusive grant of authority to provide cable or video service in the
areas set forth in the application;

2. A nonexclusive grant of authority to construct, maintain and operate
facilities through, along, upon, over and under any public rights-of-way,
subject to the laws of the state of Tennessee, including the lawful exercise of
police powers of the municipalities and counties in which such service is
delivered;

3. Notwithstanding the provisions of paragraphs 1 & 2 above, this grant of
authority is subject to lawful operation of the cable and video service by the
Applicant or its successor in interest; and,

4. Notwithstanding the provisions of paragraphs 1 & 2 above, this grant of
authority does not confer upon the holder of the state-issued certificate of
franchise authority the right to place facilities on private property without
the owner’s consent to such placement, except that nothing herein shall alter
the condemnation authority provided pursuant to Tenn. Code Ann. § 65-21-204 for
internal improvements or as provided in title 29, chapter 16 of the Tennessee
Code.

BE IT HEREBY ISSUED.

 

/s/ Tre Hargett Tre Hargett, TRA Chairman

 

1

2008 Tenn. Pub. Acts 932.